PHILLIPS, Judge.
In appealing defendant makes three contentions, none of which have merit. The first contention is that the court erred in permitting Derbyshire to testify that defendant telephoned him about a month or so before the attempted robbery about “a stolen TV set.” The trial judge instructed the jury to consider the testimony only as tending to show that the witness heard the statement and to explain the conduct of the witness upon hearing the statement. Defendant argues that the testimony was inadmissible under Rule 404(b) of the N.C. Rules of Evidence and State v. McClain, 240 N.C. 171, 81 S.E. 2d 364 (1954) because it was about him committing another crime and tended only to show his bad character. But the evidence was relevant to an issue in the case and thus its admission was not forbidden by the rule or decision cited. State v. Leggett, 305 N.C. 213, 287 S.E. 2d 832 (1982). The defendant’s identity as the gunman was the key issue in the case and that Derbyshire had received a telephone call from the defendant a month before the attempted robbery tended to support the witness’s claim that he recognized defendant’s voice and thus was admissible, even though the call also concerfted a stolen TV set not involved in the charges he was tried for.
Defendant’s next contention is that the evidence does not support the kidnapping verdict in that it does not show that he abducted Deborah Jones for the purpose of facilitating an armed robbery. The indictment alleged five purposes for the kidnapping, all approved by G.S. 14-39 —“for the purpose of holding her for ransom, holding her as a hostage, using her as a shield, facilitating the commission of a felony, attempted armed robbery, and terrorizing her” —only one of which had to be proved for the kidnapping verdict to stand. State v. Moore, 315 N.C. 738, 340 S.E. 2d 401 (1986). Clearly, the evidence tends to show that defendant abducted Ms. Jones to facilitate the attempted robbery of the U-Rent Store with a dangerous weapon; for it tends to show that while still attempting to complete the robbery he abducted and *162threatened Ms. Jones in an effort to coerce Derbyshire into turning the store’s money over to him. An attempted robbery occurs when a person with the requisite intent does some overt act calculated to unlawfully deprive another of personal property; State v. Irwin, 304 N.C. 93, 282 S.E. 2d 439 (1981); and the evidence indicates that defendant had that intent and abducted Ms. Jones in an effort to effectuate it.
Defendant’s final contention —that the trial judge erred in instructing the jury about a purpose for the abduction not stated in the indictment, to facilitate his flight —is not properly before us, because the instruction was not objected to. Rule 10(b)(2), N.C. Rules of Appellate Procedure. Even so we have reviewed it and have determined that the instruction was neither “plain error,” State v. Odom, 307 N.C. 655, 300 S.E. 2d 375 (1983), nor prejudicial, since it did not deprive defendant of a fair trial and the evidence of defendant’s guilt is clear, direct and overwhelming.
No error.
Judges Arnold and ORR concur.